DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moini (U.S. Patent Application Publication 2010/0001181 A1).
Regarding claim 1, Moini discloses a device for interfacing with an electrospray ionization source, comprising:
A first conduit defining a first microchannel for fluid flow, the first microchannel having an entrance end for receiving a fluid sample containing one or more analytes of interest and an exit end for transmitting said fluid sample therefrom (capillary from Sheathless CE or Nano-LC in Fig. 3);

A housing at least partially surrounding the first and second conduit and defining a fluid chamber between an inner surface of the housing and the porous surface of the second conduit, the housing having at least one opening through which the second conduit extends from within the housing into the ionization chamber (Existing ESI Needle or Metal Sheet in Fig. 3); and
An electrode configured to be disposed in fluid contact with a conductive fluid contained within the fluid chamber, the electrode configured to be coupled to a power supply so as to provide an electrical current between the conductive fluid and the fluid sample within the microchannel via the porous surface (Fig. 3 – Conductive Liquid (0.1% Formic Acid) is supplied to the fluid chamber, and a -1.5kV power supply is coupled to an electrode in contact with the conductive fluid).
Regarding claim 2, Moini discloses a coupling mechanism configured to surround a junction of the first and second conduits (Fig. 3).
Regarding claim 5, Moini discloses wherein the coupling mechanism comprises the electrode (Fig. 3).
	Regarding claim 6, Moini discloses wherein the housing comprises the electrode (Fig. 3).
	Regarding claim 10, Moini discloses wherein an inner diameter of the first and second conduits is substantially equal (Fig. 3).
	Regarding claim 11, Moini discloses wherein the first conduit comprises a capillary electrophoresis device and the second conduit comprises an electrospray emitter (Fig. 3).
	Claim 12, is drawn to the method of using the device of claim 1, and the same rejection applies mutatis mutandis.
	Regarding claim 13, Moini discloses coupling the first and second conduit such that the exit end of the first conduit transmits fluid to the entrance end of the second conduit (Fig. 3).
	Regarding claim 14, Moini discloses sealing the opening about the second conduit (Fig. 3).
	Regarding claim 15, Moini discloses filling the fluid chamber with said conductive fluid (Fig. 3).
	Regarding claim 16, Moini discloses coupling the first conduit to a liquid chromatography column (paragraph 0027; Fig. 3).
	Regarding claim 17, Moini discloses wherein the first conduit comprises a capillary electrophoresis device (Fig. 3; paragraph 0027).
Claim 18 is drawn to the method of making the device of claim 1, and the same rejection applies mutatis mutandis.
	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moini in view of Dovichi, et al (U.S. Patent Application Publication 2015/0311056 A1).
	Regarding claim 3, Moini discloses the device of claim 2, but fails to teach wherein the coupling mechanism is configured to maintain the alignment of the first and second conduits by compression fit.
	Dovichi teaches a similar ESI device, wherein the coupling mechanism is configured to maintain the alignment of the first and second conduits by a nut/ferrule compression fit (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure the coupling mechanism in Moini to use a compression fit to maintain the alignment of the first and second conduits, because doing so would ensure proper alignment of the conduits.
Claim 4, 8, 9, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moini in view of Janini, et al (U.S. Patent 7,544,932 B2).
Regarding claim 4, Moini discloses the device of claim 2, but fails to teach wherein the coupling mechanism comprises adhesive.
	Janini teaches a similar ESI device, wherein the coupling mechanism comprises adhesive (column 8, lines 47-51).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a coupling mechanism comprising adhesive in Moini’s device, because doing so would ensure a fluid-tight seal.
	Regarding claims 8 and 9, Moini discloses the device of claim 1, but does not specify an average size for the plurality of pores in the porous surface.
	Janini teaches that the pores in the porous surface should be sized to block passage of analyte while allowing electrolytes to pass through (column 7, lines 46-49); thus, the pore size is a result-effective variable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to give the plurality of pores in the porous surface an average size in a range of about 1 nm to about 40 nm or a range of about 40 nm to about 100 nm, because it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955); see also In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Regarding claim 19, Moini discloses the method of claim 18, further comprising forming the porous surface using acid etching (paragraph 0040), but does not specify an average size for the plurality of pores in the porous surface.
	Janini teaches that the pores in the porous surface should be sized to block passage of analyte while allowing electrolytes to pass through (column 7, lines 46-49); thus, the pore size is a result-effective variable.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to give the plurality of pores in the porous surface an average size in a range of about 1 nm to about 40 nm or a range of about 40 nm to about 100 nm, because it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955); see also In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
	Regarding claim 20, Moini discloses modifying a shape of the discharge end of the second conduit prior to coupling the first and second conduits (paragraph 0038).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches forming conduits such as the capillaries in Moini’s device from quartz or silica, but does not teach the specific combination of the first conduit comprising quartz and the second conduit comprising silica.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        12 September 2021